Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final Office action is responsive to the amendment filed on 08/08/2022. Applicant amended claims 1, 3, 6, 12, 19 and 21, cancelled claims 2 and 13-18, and added new claim 22. Claims 1, 3-12 and 19-22 are presented for examination and claims 1, 3-5, 7-12 and 19-22 are rejected for the reasons indicated herein below.


Response to arguments
2. 	Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive and also the claims submitted on 08/08/2022 are moot and rejected in view of the new ground(s) of rejection. 


Claim Objections
3.	Claims 21-22 are objected to because of the following informalities: 
Claim 21, lines 3-7, recites “the first totem pole circuit and the second totem pole circuit are configurable in four possible states, wherein in the first control mode, the full-bridge switching network is toggled between two of the four possible states and in the second control mode, the full-bridge switching network is cycled through all four possible states” it should be changed to “the first totem pole circuit and the second totem pole circuit are configurable in fourdifferent states, wherein in the first control mode, the full-bridge switching network is toggled between two of the fourdifferent states and in the second control mode, the full-bridge switching network is cycled through all of the fourdifferent states”. Appropriate correction is required.

Claim 22, line 2, recites “wherein the switching signals no not exceed the target switching frequency” it should be changed to “wherein the switching signals [[no]]do not exceed the target switching frequency”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For instance;
 	In claim 19, the limitations “the full-bridge switching network configured to receive an input direct current (DC) voltage at an input to the resonant converter and to output a first drive signal that is modulated using pulse-frequency modulation (PFM) in a first control mode and a second drive signal that is modulated using phase-difference modulation in a second control mode, the first control mode and the second control mode based on switching signals” and “generate the switching signals according to the first control mode or the second control mode” are not clear. The first limitation is confusing and maybe missing something. The second limitation does not seem to remedy the problem of the first limitation, it in fact makes it even more confusing to understand what happens according to what. Therefore, these limitations should be rewritten and clarified as specifically defined in the specification. For the purpose of examination, these limitations will be read broadly until specifically defined. Examiner’s note: As long as there are at least two modes and control signals then these limitations are taught.


6.	Dependent claims 20-21 inherit the deficiency of independent claims 19, thus they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-12 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (U.S. Pub. No. 2021/0203236 A1) in view of  Elferich et al. (U.S. Pub. No. 2017/0223792 A1) 

Regarding claim 1, Zhang et al. (e.g. see Figs. 1-21) discloses “A resonant converter (e.g. see Figs. 1-21), comprising: a full-bridge switching network (S1-S4) including a first totem pole circuit (S1-S2) and a second totem pole circuit (S3-S4), the full-bridge switching network (S1-S4) configured to output a first drive signal corresponding to a pulse- frequency modulation (PFM) in a first control mode and to output a second drive signal corresponding to phase-difference modulation in a second control mode (e.g. see Figs. 1-21, specifically see Figs. 18-21, also see the abstract, para. 0054-0059 and para. 0109-0115); and a switching controller configured to generate switching signals to control the full-bridge switching network according to the first control mode or the second control mode based on a load condition and a target switching frequency (e.g. see Figs. 1-21, specifically see Figs. 8-9 and Figs. 18-21, see 801, 1851, 2101 and S1-S4, also see the abstract, para. 0054-0059 and para. 0109-0115)”. Zhang et al. does not appear to explicitly disclose that “the load condition determined based on a comparison of a charge-control signal and a load-control signal”. However, Elferich et al. shows “the load condition determined based on a comparison of a charge-control signal and a load-control signal (Elferich et al., e.g. Fig. 4, see V12, I12, V’c and 34, also see para. 0033 and para. 0047-0060, also see Zhang et al., e.g. see VO, IO and para. 0056)”. Having the load condition being determined based on a comparison of a charge-control signal and a load-control signal as taught by Elferich et al. in the power converter of Zhang et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the load condition being determined based on a comparison of a charge-control signal and a load-control signal as taught by Elferich et al. in the power converter of Zhang et al. for the purpose of enhancing the power efficiency of the power converter via having a better control. Also for the purpose of making the device more widely usable.

Regarding claim 7, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “further including a resonant network and wherein the charge-control signal is a voltage that corresponds to a charge of the resonant network (Zhang et al., e.g. see Lr, Lm, NP and Cr, also see Elferich et al., e.g. Fig. 4, see 40 and V’c, also see para. 0051)”.

Regarding claim 8, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “wherein the voltage that corresponds to the charge of the resonant network is a voltage across a capacitor in the resonant network (Zhang et al., e.g. see Lr, Lm, NP and Cr, also see Elferich et al., e.g. Fig. 4, see 40 and V’c, also see para. 0051)”.

Regarding claim 9, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “wherein the voltage that corresponds to the charge of the resonant network is an integration of a current of the resonant network (Zhang et al., e.g. see Lr, Lm, NP and Cr, also see Elferich et al., e.g. Fig. 4, see 40 and V’c, also see para. 0050-0051 and para. 0060)”.

Regarding claim 10, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “wherein the resonant network is an LLC resonant network (Zhang et al., e.g. see Lr, Lm, NP and Cr, also see Elferich et al., e.g. Fig. 4, see 40 and V’c, also see para. 0050)”.

Regarding claim 11, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “wherein the load-control signal is a voltage that corresponds to a difference between an output voltage of the resonant converter and a reference voltage (Zhang et al., e.g. see VO, IO and para. 0056, also see Elferich et al., e.g. Fig. 4, see V12, I12, V12R and I12R, also see para. 0050-0051 and para. 0060)”.

Regarding claim 12, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “wherein: the switching signals include first totem pole switching signals and second totem pole switching signals (e.g. see Figs. 1-21, specifically see Figs. 8-9 and Figs. 18-21, see 801, 1851, 2101 and S1-S4, also see the abstract, para. 0054-0059 and para. 0109-0115); in the first control mode, the first totem pole switching signals and the second totem pole switching signals have a phase difference that is approximately zero and a switching frequency that is below the target switching frequency and corresponds to the load condition (e.g. see Figs. 1-21, specifically see Figs. 8-9 and Figs. 18-21, see 801, 1851, 2101 and S1-S4, also see the abstract, para. 0054-0059 and para. 0109-0115. Implicit); and in the second control mode,  the first totem pole switching signals and the second totem pole switching signals have a phase difference that corresponds to the load condition and the switching frequency is clamped at the target switching frequency (e.g. see Figs. 1-21, specifically see Figs. 8-9 and Figs. 18-21, see 801, 1851, 2101 and S1-S4, also see the abstract, para. 0054-0059 and para. 0109-0115. Implicit)”

Regarding claim 22, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses “wherein the switching signals no not exceed the target switching frequency as the load condition is changed (e.g. see Figs. 1-21, specifically see Figs. 8-9 and Figs. 18-21, see 801, 1851, 2101 and S1-S4, also see the abstract, para. 0054-0059 and para. 0109-0115. Implicit)”.



Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (U.S. Pub. No. 2021/0203236 A1) in view of  Elferich et al. (U.S. Pub. No. 2017/0223792 A1), further in view of Yu et al. (U.S. Pub. No. 2012/0229034 A1).

Regarding claim 3, the combination of Zhang et al. (e.g. see Figs. 1-21) and Elferich et al. (e.g. see Figs. 1-4) discloses a power converter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the switching controller includes a first SR latch coupled to the first totem pole circuit and a second SR latch coupled to the second totem pole circuit”. However, Yu et al. shows “wherein the switching controller includes a first SR latch coupled to the first totem pole circuit and a second SR latch coupled to the second totem pole circuit (Yu et al., e.g. Fig. 9, see M1-M4, 418, 416, 428 and 426)”. Having the switching controller of Zhang et al. and Elferich et al. including a first SR latch coupled to the first totem pole circuit and a second SR latch coupled to the second totem pole circuit as taught by Yu et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the switching controller of Zhang et al. and Elferich et al. including a first SR latch coupled to the first totem pole circuit and a second SR latch coupled to the second totem pole circuit as taught by Yu et al.  for the purpose of enhancing the power efficiency of the power converter via having a better control. Also for the purpose of making the device more widely usable.

Regarding claim 4, the combination of Zhang et al. (e.g. see Figs. 1-21), Elferich et al. (e.g. see Figs. 1-4) and Yu et al. (e.g. see Figs. 3-11) discloses “wherein the first SR latch is configured to change states based on the comparison of the charge-control signal to the load-control signal (Yu et al., e.g. Fig. 9, see M1-M4, 418, 416, 428 and 426, also see Elferich et al., e.g. Fig. 4, see V12, I12, V’c and 34, also see para. 0033 and para. 0047-0060)”.

Regarding claim 5, the combination of Zhang et al. (e.g. see Figs. 1-21), Elferich et al. (e.g. see Figs. 1-4) and Yu et al. (e.g. see Figs. 3-11) discloses “wherein the second SR latch is configured to change states based on the comparison of the charge-control signal to the load-control signal and a first clock-timer signal to a minimum switching period signal, the minimum switching period signal corresponding to the target switching frequency (Yu et al., e.g. Fig. 9, see M1-M4, 410, 422, 412, 427, 417, 418, 416, 428 and 426, also see Elferich et al., e.g. Fig. 4, see V12, I12, V’c and 34, also see para. 0033 and para. 0047-0060)”.



Regarding claims 19-21; they all comprise substantially same subject matter as in the recited apparatus claims 1, 3-5 and 7-12. Therefore, claims 19-21 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1, 3-5 and 7-12 and the previous rejections based on the apparatus will not be repeated. 
Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “further including a timing circuit that includes a first clock timer configured to generate the first clock-timer signal based on a voltage across a first timer capacitance that is charged and discharged by switching signals corresponding to the second totem pole circuit of the full-bridge switching network”. As recited in claim 6.



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

(Also see Mizutani et al. (U.S. Pub. No. 2020/0287468 A1) discloses all the limitations of at least claims 1 and 19 except that “the load condition determined based on a comparison of a charge-control signal and a load-control signal” (e.g. see Figs. 1-15, also see at least the abstract, para. 0005 and para. 0108)).

(Also see Gekinozu (U.S. Pub. No. 2020/0195144 A1) discloses all the limitations of at least claims 1 and 19 except that “the load condition determined based on a comparison of a charge-control signal and a load-control signal” (e.g. see the abstract and Figs. 1-13)).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839